Exhibit 10.48

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is made by and
between Richard Chernicoff (“Executive”) and Tessera Technologies, Inc., on
behalf of itself and its subsidiaries and affiliates, including, without
limitation, Tessera Intellectual Property Corp. (together, the “Company”),
effective as of the eighth day following Executive’s signature of this Agreement
without revocation (the “Effective Date”) with reference to the following facts:

A.      Executive was President of the Company’s Intellectual Property business
segment from July 11, 2011 through January 15, 2013 (the “Separation Date”).

B.      Executive and the Company want to end their relationship amicably and
also to establish the obligations of the parties including all amounts due and
owing to Executive, without limitation, under the terms of the offer letter
dated June 24, 2011 and the Change of Control Severance Agreement and Severance
Agreement, each dated as of July 11, 2011 (collectively, the “Employment
Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

  1.       Separation Payments.

(a)      Consulting Agreement. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the timely execution of this
Agreement without revocation within twenty-one (21) days following the
Separation Date, and Executive’s performance of his continuing obligations
pursuant to this Agreement, the Consulting Agreement attached as Exhibit A
hereto (the “Consulting Agreement”), the Employment Confidential Information,
Invention Assignment and Arbitration Agreement (the “Confidentiality Agreement”)
executed as of June27, 2011, and any other material agreement between Executive
and the Company, to provide Executive the payments set forth in the Consulting
Agreement.

(b)      No Other Payments. Except for the payment of all accrued but unused
vacation in the total amount of $10,343.88 and payment from the beginning of the
last pay period through the date hereof no additional compensation or payment is
due and owing to Executive following the date hereof.

(c)      COBRA. The Company shall pay the employee contribution for medical,
dental, and vision coverage for the Executive and his covered dependents (if
COBRA coverage is elected) for twelve (12) calendar months after the Separation
Date, or until Executive accepts employment with an employer that offers
alternative health coverage, whichever occurs first. No vacation and holiday pay
will accrue after the Separation Date, and the Executive’s participation in the
Company’s 401(k) program will cease after the Separation Date.

(d)      Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him

 

1



--------------------------------------------------------------------------------

to make required payments. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such reimbursements
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(e)      Sole Separation Benefit. Executive acknowledges and agrees that the
payments referenced in this Section 1 fully satisfy Executive’s rights under the
Employment Agreement, and constitute adequate and valuable consideration, in and
of themselves, for the promises contained in this Agreement.

  2.      Full Payment. Executive acknowledges that the payments and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of his employment
with the Company and the separation thereof, other than reimbursement of
expenses incurred prior to the date hereof in the ordinary course of business.

  3.      Executive’s Release of the Company. Executive understands that by
agreeing to the release provided by this Section 3, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

(a)      On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Company Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Company Releasees, or any of them, by reason of any matter, cause,
or thing whatsoever from the beginning of time to the date hereof, including,
without limiting the generality of the foregoing, any Claims arising out of,
based upon, or relating in any manner to Executive’s Employment Agreement, hire,
employment, remuneration, equity grants, failure to grant to Executive equity to
which he claims he was entitled, or separation of the Executive’s employment by
the Company Releasees, or any of them, Claims arising under federal, state, or
local laws relating to employment, Claims of any kind that may be brought in any
court or administrative agency, including any Claims arising under the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the
California Labor Code; the employment and civil rights laws of California;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation,

 

2



--------------------------------------------------------------------------------

libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

(b)      Notwithstanding the generality of the foregoing, Executive does not
release Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law, any director and officer policies
of insurance in effect as of the Separation Date; Executive’s right to bring to
the attention of the Equal Employment Opportunity Commission or the California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release Executive’s right
to secure any damages for alleged discriminatory treatment; and any other Claims
that cannot be released as a matter of law.

(c)      In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)      Executive has the right to consult with an attorney before signing this
Agreement;

(ii)     Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)    Executive has seven (7) days after signing this Agreement to revoke it,
and Executive will not receive the severance benefits provided by Section 1 of
this Agreement unless and until such seven (7) day period has expired. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, by email, no later than 5:00 p.m. on the 7th
day following Executive’s execution of this Release to Eric Schlezinger, at
eschezinger@tessera.com.

(d) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

  5.       Company’s Release of Executive. The Company (on behalf of its
predecessors, successors, and affiliates) releases and forever discharges
Executive, his spouse, heirs, successors, assigns, representatives and agents,
and all persons acting by, through, under or in concert with them, or any of
them (the “Executive Releasees”) of and from any and all manner of Claims, which
the Company now has or may hereafter have against the Executive Releasees, or
any

 

3



--------------------------------------------------------------------------------

of them, by reason of any matter, cause, or thing whatsoever from the beginning
of time to the date hereof. The released Claims include, but are not limited to,
Claims relating to Executive’s employment or the discontinuance of Executive’s
employment and claims arising under federal, state or local statutory or common
law, such as the California Labor Code and California Business & Professions
Code Section 17200.

(a)      COMPANY ACKNOWLEDGES THAT COMPANY HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
COMAPNY MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

  6.      Additional Covenants. Executive and the Company further agree as
follows:

(a)      Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, whether
verbally or by non-verbal gesture or communication, either publicly or
privately. Nothing in this Section 6(a) shall have application to any evidence
or testimony required by any court, arbitrator or government agency. The Company
agrees that the Tessera Technologies, Inc. Board of Directors (“Board”) and its
Chief Executive Officer shall not disparage, criticize or defame Executive,
either publicly or privately. The Company will issue a press release in the form
exchanged concurrently herewith with respect to Executive’s separation and
additional public disclosure shall be consistent with such press release or as
otherwise required by applicable securities laws.

(b)      Non-Solicitation. Executive agrees that during the Term of the
Consulting Agreement he shall not (without the prior written consent of the
Company) solicit, directly or indirectly, personally or through others,
encourage, induce, attempt to induce, solicit or attempt to solicit (whether on
Executive’s own behalf or on behalf of any other person or entity) any employee,
consultant, independent contactor, vendor or customer of the Company to leave
his or her employment, consulting or independent contractor relationship with
the Company or to adversely alter his, her or its business arrangements with the
Company. The foregoing will not prohibit solicitation of employment where
Executive can demonstrate by written records that the employee first initiated
contact with Executive.

(c)      Non-Interference. Executive agrees that during the Term of the
Consulting Agreement, he shall not (without the prior written consent of the
Company) directly or indirectly, personally or through others, interfere or in
any way seek to negatively influence the Company’s relationship or business with
any employee, consultant, independent contractor, stockholder, vendor or
customer of the Company. The foregoing will not prohibit solicitation of
employment where Executive can demonstrate by written records that the employee
first initiated contact with Executive.

 

4



--------------------------------------------------------------------------------

(d)      Transfer of Company Property. Executive represents and warrants that,
on or before the Resignation Date, he left within his files and laptop turned
over to the Company all electronic or physical files, memoranda, records, and
other documents, and any other electronic, physical or personal property of the
Company which Executive had in his possession, custody or control.

(e)      Executive’s Cooperation. After the Resignation Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request (other than with respect to clause (iv) below, which Executive hereby
agrees to comply with beginning as of the Resignation Date without any further
request by the Company), with respect to any (i) prosecution of or other filings
and proceedings before the United States Patent and Trademark Office or other
patent office with respect to any pending or future patent applications or
issued patents; (ii) pending or future internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company during his employment
with the Company, including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment, and providing declarations as
requested; (iii) consulting as set forth in Consulting Agreement; and
(iv) assistance and cooperation related to the Company’s 2013 annual stockholder
meeting, including not opposing, directly or indirectly, any incumbent director
nominees or supporting, directly or indirectly any other nominee in connection
with such stockholder meeting. Such cooperation shall be provided without charge
during the period from the date hereof until the end of the term of the
Consulting Agreement, and at a mutually agreeable rate after the term of the
Consulting Agreement.

  7.      Representations. Executive and the Company warrant and represent that
(a) neither has filed or authorized the filing of any complaints, charges or
lawsuits against the other or any released party with any governmental agency or
court, and that if, unbeknownst to Executive or the Company, such a complaint,
charge or lawsuit has been filed on his or its behalf, he or it will immediately
cause it to be withdrawn and dismissed, (b) the execution, delivery and
performance of this Agreement by Executive and the Company does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive or the Company is a party or any judgment,
order or decree to which Executive or the Company is subject, and (c) upon the
execution and delivery of this Agreement by the Company and Executive, this
Agreement will be a valid and binding obligation of Executive and the Company,
enforceable in accordance with its terms (subject to the uncertainties of
California law, the enforceability exceptions and the discretion of a court or
arbitrator in granting equitable or legal relief). Executive further represents
that (i) he has reported all hours worked as of the date of this Agreement and
has been paid all compensation, wages, bonuses, commissions, and/or benefits to
which he may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to him, except as provided in this Agreement, and
(ii) he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act or any similar state law.

 

5



--------------------------------------------------------------------------------

  8.      No Assignment. Executive and the Company warrant and represent that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive or the Company might be entitled, has been
assigned or transferred to any other person, firm or corporation not a party to
this Agreement, in any manner, including by way of subrogation or operation of
law or otherwise, other than in connection with Executive’s death. If any claim,
action, demand or suit should be made or instituted against the Company,
Executive or any other released party because of any unpermitted assignment,
subrogation or transfer by Executive or the Company, Executive and the Company
agree to indemnify and hold harmless the aggrieved party against such claim,
action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.

  9.      Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.

  10.    Agreement to Arbitrate. Any dispute, claim or controversy based on,
arising out of or relating to Executive’s employment or this Agreement shall be
settled by final and binding arbitration in San Jose, California, before a
single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (“AAA”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Arbitration may be compelled pursuant
to the California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the Separation Date . Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company. This Section 10 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that neither this Agreement nor the submission to arbitration
shall limit the parties’ right to seek provisional relief, including without
limitation injunctive relief, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both Executive and the
Company expressly waive their right to a jury trial.

  11.    Entire Agreement. This Agreement, the Consulting Agreement and the
Confidentiality Agreement constitute the entire agreement between the parties
with regard to the subject matter hereof and the Confidentiality Agreement shall
continue pursuant to its terms and conditions. The Company and Executive
acknowledge that the termination of Executive’s employment with the Company was
an involuntary separation from service for the purposes of Section 409A of the
Code, and the related Department of Treasury regulations. Executive acknowledges
that there are no other agreements, written, oral or implied, and that he may
not rely on any prior negotiations, discussions, representations or agreements.
This Agreement may be

 

6



--------------------------------------------------------------------------------

modified only in writing, and such writing must be signed by Executive and the
Chief Executive Officer of the Company and recite that it is intended to modify
this Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

(Signature page(s) follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Settlement Agreement and
General Release to be duly executed and delivered as of the date indicated next
to their respective signatures below.

DATED: January 15, 2013

 

/s/ Richard Chernicoff Richard Chernicoff

DATED: January 15, 2013

 

By:   /s/ Robert A. Young  

  Chief Executive Officer

  Tessera Technologies, Inc.

 

S-1